Citation Nr: 0516749	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-21 952	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased (compensable) rating for a right 
elbow scar.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1959 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This issue was previously remanded by the 
Board in an April 2004 action.


FINDING OF FACT

The veteran's right elbow scar, resulting from in-service 
treatment for cellulitis, is three centimeters long, is well 
healed, is not depressed, is not painful, is not associated 
with keloid formation, and is not a cause of any functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right elbow 
scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran sustained a fall while in service that resulted 
in cellulitis requiring an incision and drainage at the right 
elbow.  The veteran was service connected for a scar of the 
medial right elbow inferiorly which resulted from the cut and 
treatment.  

The record shows that the veteran suffered incomplete 
quadriplegia and has been confined to a wheelchair as a 
result of a post-service motor vehicle accident in 1964.  

The veteran submitted a claim for an increased (compensable) 
rating for his right elbow scar in September 2002.  He was 
afforded a VA medical examination in November 2002.  The 
examiner noted that the veteran complained of increasing 
symptoms regarding his right elbow, that he was unable to put 
weight on it, and that he was having more swelling and pain.  
Examination revealed an atrophied right upper extremity.  
There was a scar three centimeters in length along the medial 
aspect of the right elbow, but it was not depressed.  There 
was no keloid formation, and it was not tender to palpation.  
Range of motion of the elbow was significantly decreased, 
with 20 degrees in extension and 61 degrees in flexion.  It 
was noted that the veteran had distal muscle atrophy and a 
positive Tinel's at the ulnar groove at the right elbow.  X-
ray examination showed mild degenerative joint disease (DJD) 
of the right elbow.  

The examiner's assessment was that the veteran had a well-
healed nontender surgical scar from incision and drainage of 
right elbow cellulitis during military service, and that 
right elbow ulnar neuropathy and concomitant lateral 
epicondylitis more likely than not were secondary to the 
resting of the veteran's right elbow on his wheelchair arm, 
causing inflammation and tenderness along the ulnar 
distribution at the elbow distally, and epicondylitis from 
the use of his upper extremities due to his paralysis.  The 
examiner's professional medical opinion was that the 
veteran's causative clinical reasons for his complaints in 
his right elbow were unrelated to his service-connected scar, 
and concluded that no actual change had occurred in the 
veteran's service-connected scar at the right elbow.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Here, there is no 
evidence of record on which to base an award of a compensable 
evaluation for the veteran's scar on the right elbow.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because these changes 
took effect before the veteran's claim for an increased 
rating was received, only the current (revised) criteria will 
be considered in evaluating the veteran's service-connected 
scar.  (The veteran was notified of the change in criteria by 
way of the supplemental statement of the case (SSOC) that was 
issued in December 2004.)  

Disabilities related to scars other than of the head, face, 
or neck, are evaluated utilizing Diagnostic Codes 7801 
through 7805.  38 C.F.R. § 4.118.  Diagnostic Code 7801 is 
for application when there are scars that are deep or that 
cause limited motion.  Here, the November 2002 VA examiner 
noted that the veteran's elbow scar was not depressed.  The 
scar thus cannot be said to be deep.  The examiner noted that 
the veteran suffered limited motion in his right elbow, but 
opined that all of the veteran's complaints in his right 
elbow, which would include limitation of motion, were 
unrelated to his service-connected scar.  Diagnostic Code 
7801 is thus inapt.

Diagnostic Code 7802 is for application when there are scars 
that are superficial and that do not cause limited motion.  
In a note accompanying Diagnostic Code 7802, a superficial 
scar is defined as one that is not associated with underlying 
soft tissue damage.  The VA examiner did not relate the 
veteran's scar to any underlying soft tissue damage, and thus 
can be said to be superficial.  As noted above, the veteran's 
scar does not cause limited motion.  However, in order to 
warrant a compensable evaluation under Diagnostic Code 7802, 
there must be an area or areas of 144 square inches (one 
square foot or 929 square centimeters) or greater.  The 
examiner described the veteran's incision scar as being about 
3 centimeters long, which is far short of the one square foot 
required for a compensable evaluation under Diagnostic Code 
7802. 

Diagnostic Code 7803 is for application when there are scars 
that are superficial and unstable.  In notes defining 
criteria for application of Diagnostic Code 7803, an unstable 
scar is defined as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Here, there 
is no evidence that the veteran's right elbow scar is 
unstable.  To the contrary, the examiner described it as well 
healed.  Award of a compensable evaluation under Diagnostic 
Code 7803 thus is not warranted.

Diagnostic Code 7804 is for application when there are scars 
that are superficial and painful on examination.  The 
examiner noted specifically that the veteran's scar was not 
tender to palpation.  A compensable evaluation under 
Diagnostic Code 7804 thus is inapt.

Diagnostic Code 7805, under which the veteran's scar has been 
non-compensably service connected, is for application of 
other scars, and calls for rating based on limitation of 
function of the affected part.  There is no evidence of 
record of any limitation of function caused by the veteran's 
scar.  As noted above, while the veteran has limited motion 
of his right elbow, that limitation is unrelated to his 
service-connected scar, and a compensable rating based on 
limitation of motion is thus not warranted.  

In reviewing all of the evidence of record, the Board finds 
that an increased (compensable) evaluation for the veteran's 
scar is not warranted under any of the diagnostic codes 
related to scars.  The preponderance of the evidence is 
against the claim.  The veteran's claim for an increased 
(compensable) evaluation is therefore denied. 

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this issue, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was initially apprised of 
the provisions of the VCAA as regards this claim in 
correspondence dated in October 2002, the month following 
receipt of the veteran's claim for an increased rating, and 
before the RO's initial denial of the increased compensation 
claim in December 2002.  The veteran was again informed of 
VA's duties to both notify and assist in correspondence dated 
in April 2004.  (Although all notices required by the VCAA 
may not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, including all records not in the 
possession of a Federal agency or department, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO provided a Statement of the Case 
(SOC) and a SSOC reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran was afforded a VA examination, detailed 
above.  The veteran's representative, in a brief dated in May 
2005, avers that VA failed to comply with its duty to assist.  
This claim is made because the VA examiner amended his/her 
initial report after the report of the x-ray examination was 
received, noting that x-rays showed mild DJD, but did not 
comment on any potential relationship between the DJD and the 
veteran's in-service injury.  The Board notes, however, that 
the examiner let stand his/her original assessment that the 
"reasons for [the veteran's] complaints in his right elbow 
are unrelated to his military service-connected cellulitis 
and subsequent scar."  The Board therefore concludes that 
the examiner remains of the opinion that all of the veteran's 
complaints related to the elbow are unrelated to military 
service, including the DJD identified by x-ray examination.  
Comment on any potential relationship between the DJD and the 
veteran's in-service injury was thus unnecessary.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an increased (compensable) rating for a right 
elbow scar is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


